Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 24, 2017

                                      No. 04-17-00609-CV

                                     Marta ARREDONDO,
                                           Appellant

                                                 v.

 AEP TEXAS CENTRAL COMPANY, T & D Solutions, LLC and Techserv Consulting and
                         Training, LTD.,
                            Appellees

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 15-08-16922-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        On October 19, 2017, the trial court clerk filed a notification of late record stating the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying
the fee. It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.


                                                      __________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court